Per Curiam:
In this action the persons to whom the beneficiary has assigned an interest in the estate to which he will be entitled on arriving at the age of twenty-five years, are made parties, and there can be a decree herein finally settling the account of the trustee and. determining all questions presented as to the ownership of the trust property. In the special proceeding (Matter of Robinson, post, p. 939), in which the beneficiary seeks to compel the trustee to account, and which is before this court on appeal from an order granting a motion for an accounting, these persons are not parties, and in that proceeding there can be no decree which would bind all' the parties having or claiming an interest in the fund. These persons to whom it is alleged assignments have been'made would each have a right to call the trustee to account, and it is proper that the accounting should be had in one action where they are all parties. As any party to the action can require that it be prosecuted, there seems to be no reason why the independent petition, which involves only the right of the petitioner and the questions between him and the trustee, should be proceeded with; but the accounting should be had in the action in which all persons interested in the fund are parties, and an order entered staying the special proceeding until final judgment is entered in this action. The order appealed from should, therefore,be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present—- Ingraham, P. J., McLaughlin, Clarke, Scott and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.